 1   JASON D. SMITH, ESQ.
     Nevada Bar No. 9691
 2   SANTORO WHITMIRE
     10100 W. Charleston Blvd., Suite 250
 3
     Las Vegas, Nevada 89135
 4   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: jsmith@santoronevada.com
 5
     Attorneys for Defendant
 6   Olen Properties Corporation
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     TERRY COOK,                                      Case No. 2:21-cv-00640-RFB-VCF
10

11                                 Plaintiffs,        AMENDED STIPULATION AND ORDER
                                                      TO EXTEND TIME FOR DEFENDANT
12   v.                                               TO FILE A RESPONSE TO
                                                      COMPLAINT
13   TRANS UNION, LLC, a Illinois limited
     liability company; OLEN PROPERTIES                           (FIRST REQUEST)
14   CORPORATION, a foreign corporation;
15   AARGON AGENCY, INC., a domestic
     corporation,
16
                                   Defendants.
17

18

19          IT IS HEREBY STIPULATED AND AGREED between Plaintiff TERRY COOK
20   (“Plaintiff”) and Defendant OLEN PROPERTIES CORPORATION (“Defendant”), by and
21   through their respective counsel and pending the Court’s approval, that Defendant shall have an
22   additional thirty (30) days to respond to Plaintiff’s Complaint [ECF No. 1].       Defendant’s
23   deadline to respond to the Complaint is extended to July 23, 2021.
24   / /
25   / /
26   / /
27   / /
 1          Good cause exists for the extension set forth herein. Defendant’s counsel was recently

 2   retained in this matter on June 21, 2021. This is the first extension requested and is not intended

 3   to cause any delay.

 4   Dated this 22nd day of June, 2021.                   Dated this 22nd day of June, 2021.

 5   SANTORO WHITMIRE                                     COGBURN LAW
 6
     /s/Jason D. Smith                                    /s/ Erik W. Fox
 7   JASON D. SMITH, ESQ.                                 JAMIE S. COGBURN, ESQ.
     Nevada Bar No. 9691                                  Nevada Bar No. 8409
 8   10100 W. Charleston Blvd., Suite 250                 ERIK W. FOX, ESQ.
     Las Vegas, Nevada 89135                              Nevada Bar No. 8804
 9   Tel.: (702) 948-8771 / Fax: (702) 948-8773           2580 St. Rose Pkwy, Suite 330
     Email: jsmith@santoronevada.com                      Henderson, Nevada 89074
10
     Attorneys for Defendant Olen Properties              Tel.: (702) 748-7777
11   Corporation                                          Email: jsc@cogburncares.com
                                                                  ewf@cogburncares.com
12
                                                          Attorneys for Plaintiff Terry Cook
13

14                                                      IT IS SO ORDERED:
15
                                                        __________________________________
16                                                      UNITED STATES MAGISTRATE JUDGE
                                                               6-23-2021
17                                                      Dated:_____________________________
18

19

20

21

22

23

24

25

26

27


                                                    -2-
